LIONBRIDGE TECHNOLOGIES, INC.
CHANGE OF CONTROL PLAN
Amended and Restated as of November 2, 2006

The purpose of this Plan is to induce those key executives of Lionbridge
Technologies,
Inc. (the “Company”) who are chosen to participate in the Plan (“Executives”)
to continue their employment with the Company notwithstanding any threatened
or actual change of control of the Company.

1. Term. The term during which this Plan (the “Plan”) will be in effect (the
“Term of the Plan”) will begin on November 2, 2006 (the “Effective Date”) and
will remain in effect until terminated by a vote of the majority of the Board of
Directors or its Nominating or Compensation Committee. If a Change of Control
(as defined in Exhibit A) occurs during the Term of the Plan, the Plan will
remain in effect until all obligations hereunder have been discharged.

2. Participation. The Nominating and Compensation Committee of the Board of
Directors of the Company (the “Committee”) will select Executives to participate
in the
Plan upon recommendation of the Chief Executive Officer of the Company. The
Executives whose names or positions are set forth in attached Schedules I and II
will become participants on the Effective Date. If and when participants
are added or deleted, the Schedules will be appropriately amended.

3. Termination of Employment; Severance Benefits.

3.1 Employment Protection Period. If an Executive’s employment terminates during
that Executive’s “Employment Protection Period,” the Company and such Executive
will be required to discharge the applicable obligations described in this
Section 3 and
elsewhere in the Plan. The Employment Protection Period of an Executive will
begin on the date of any Change of Control that occurs during the Term of the
Plan and will
end, in the case of an Executive whose name or position is listed on Schedule
I (a “Tier I Executive”), on the 18-month anniversary of the Change of
Control; and in the case of an Executive whose name or position is listed on
Schedule II (a “Tier II Executive ), on the first anniversary of the Change of
Control. If an Executive’s employment terminates at any time other than during
his or her Employment Protection Period, the Executive will have no rights under
this Plan, and the Plan will cease to be effective as to that person.

3.2 Termination upon Death or Disability. If an Executive ceases to be an
employee of the Company as a result of death or disability, the Company will
have no further obligation or liability to the Executive under this Plan, but
nothing in the Plan is intended to interfere with the rights of the Executive
and his or her family or beneficiaries under other applicable plans, policies
or arrangements of the Company. For purposes of this Section 3.2, the Company
may terminate an Executive’s employment for “disability” if, because of
physical or mental incapacity, the Executive is unable for a period of 90
consecutive days to perform each of the material duties of his or her
position, and it is determined by a qualified physician chosen by the Company
and approved by the Executive or his or her conservator to be probable that
such incapacity will continue for an additional 60 consecutive days.

3.3 Termination by the Company for Cause or by an Executive Without Good
Reason. If the Company terminates an Executive’s employment for Cause (as
defined in this Section 3.3) or if an Executive terminates his or her
employment other than for Good Reason (as defined in this Section 3.3), the
Company
will have no further obligation or liability to the Executive under this Plan.

“Cause” means (a) willful malfeasance or gross negligence in the performance
by the Executive of his or her duties, resulting in harm to the Company, (b)
fraud or dishonesty by the Executive with respect to the Company, or (c) the
Executive’s conviction of a felony.

“Good Reason” means (i) a material reduction in the Executive’s total
compensation, including but not limited to (a) a reduction of the Executive’s
base salary below the
level in effect immediately prior to the Change of Control without the
Executive’s prior written consent, (b) a reduction in the Executive’s target
annual bonus opportunity below the level in effect immediately prior to the
Change of Control without the Executive’s prior written consent,
(c) discontinuation of participation in any compensation plan that is maintained
following the Change in Control in which the Executive participated immediately
prior to the Change of Control without the Executive’s prior written consent, or
(d) exclusion from participating in compensation programs that are customarily
offered to senior executives, (ii) relocation of the Executive’s principal place
of work to a location more than 50 miles from its location
immediately prior to the Change of Control or (iii) change in title or
responsibilities below the level in effect immediately prior to the Change of
Control without the Executive’s prior written consent.

3.4 By the Company Without Cause or By the Executive for Good Reason.

(a) Entitlement to Severance Benefits. If, during an Executive’s Employment
Protection Period, the Company terminates the Executive’s employment without
Cause, or if the Executive terminates his or her employment for Good Reason, the
Company
will, subject to Section 4, provide severance benefits to the Executive as set
forth below in paragraph (b).

(b) Severance Benefits. The benefits to be provided to the Executive under
this Section 3.4 are as follows:

(i) The Company will pay to the Executive within 30 days of the

termination of employment a lump-sum cash amount equal to the “applicable
percentage” multiplied by the sum of (a) the Executive’s annual base salary in
effect immediately prior to the termination (or, if his or her base salary has
been reduced after the Change of Control, the base salary in effect prior to the
reduction) plus (b) the then current target bonus. An Executive’s “applicable
percentage” will be 150% in the case of Tier I Executives and 100% in the case
of Tier II Executives.

(ii) The Company will also pay to the each Executive within 30 days of the
termination of employment a pro-rata portion of his or her target bonus for the
year of termination.

(iii) The Company will continue for the applicable period to provide the

Executive with family medical, disability and life insurance coverage at the
level in effect immediately prior to the Change of Control. To the extent the
Company is unable to provide such benefits to an Executive under its existing
plans and arrangements, it will either arrange to provide the Executive with
substantially similar benefits upon comparable terms or pay the Executive cash
amounts equal to the Executive’s cost of
obtaining such benefits. An Executive’s “applicable period” will be eighteen
months
in the case of a Tier I Executive and one year in the case of a Tier II
Executive.

(c) Option Acceleration. Notwithstanding any contrary provision of plans or
arrangements under which they are granted, upon a Change of Control and
irrespective of whether employment has been terminated (A) 50% of the options to
purchase Company stock held by any Executive will immediately become exercisable
and the remaining 50% of such options will become exercisable on the earlier of
the six month anniversary of the Change of Control or the date such Executive’s
employment is terminated without Cause or for Good Reason, and (B) all
restricted stock or restricted stock units held by any Executive under
restricted stock plans and arrangements of the Company will immediately become
fully vested.

4. Taxes

4.1 Section 280G. The payment to each Executive under this Plan shall be made
without regard to whether the deductibility of such payment (or any other
“parachute payments,” as that term is defined in Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), to or for the benefit of such
Executive) would be limited or precluded by Section 280G and without regard to
whether such payment (or any other “parachute payments” as so defined) would
subject the Executive to the federal excise tax levied on certain “excess
parachute payments” under Section 4999 of the Code; provided that if the total
of all “parachute payments” to or for the benefit of any Executive, after
reduction for all federal, state and local taxes (including the tax described in
Section 4999 of the Code, if applicable) with respect to such payments (the
“Total After-Tax Payments”), would be increased by the limitation or elimination
of any payment under this Plan or any “parachute payments” under other
agreements or arrangements between the Executive and the Company, then the
amount payable under this Plan (or the “parachute payment” under such other
agreement or arrangement as the Company and the Executive shall mutually
determine) shall be reduced to the extent, and only to the extent, necessary to
maximize the Total After-Tax Payments. The determination as to whether and to
what extent each payment under this Plan (or the “parachute payment” under such
other agreement or arrangement) is required to be reduced in accordance with the
preceding sentence shall be made at the Company’s expense by its independent
certified public accounting firm. In the event of any underpayment or
overpayment under this Plan (or such other agreement or arrangement) as
determined by the accounting firm, the amount of such underpayment or
overpayment shall forthwith be paid to the Executive or refunded to the Company,
as the case may be, with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.

4.2 Section 409A. No payment that may be made pursuant to this Plan that
constitutes “nonqualified deferred compensation” within the meaning of
Section 409A of the Code may be accelerated or deferred by the Company or the
Executive. Notwithstanding anything herein (or in any other agreement or
arrangement between the Executive and the Company) to the contrary, to the
extent that any of the payments to be made hereunder constitute nonqualified
deferred compensation within the meaning of Section 409A and the Executive is a
“specified employee”, then upon his or her termination (as defined in
Section 409A), any such payment shall be delayed until the date that is six
months and one day following the Executive’s termination date if, absent such
delay, such payment would be subject to penalty under Section 409A. The Company
makes no representation or warranty and shall have no liability to the Executive
or any other person if any payments under this Plan are determined to constitute
nonqualified deferred compensation subject to Section 409A but do not satisfy
the conditions of that Section.

5. Withholding. All payments required to be made by the Company under this
Plan will be subject to the withholding of such amounts, if any, relating to
tax and other payroll deductions as may be required by law.

6. No Duty to Mitigate. Benefits payable under this Plan as a result of
termination of an Executive’s employment will be considered severance pay in
consideration of his or her past service and continued service from the
Effective Date, and the Executive’s entitlement thereto will neither be
governed by any duty to mitigate damages by seeking further employment nor
offset by any compensation received from other employment.

7. Confidentiality and Exclusivity. Each Executive (by participation in the
Plan) agrees to maintain the confidentiality of the Company’s (and its related
entities and projects) books, records, financial information, technical
information, business plans and/or strategies, and other confidential matters
unless required to make disclosure in the performance of his or her duties for
the Company or as a result of a legal proceeding or other legally mandated
cause. Should the Company be required to pursue a claim against an Executive
under this Section 7, the Company will likely be required to seek injunctive
relief as well as damages at law. Accordingly, Section 8, Arbitration, will
not apply to any action by the Company against an Executive for violation of
this Section 7. Each Executive (by participation in the Plan) agrees for
purposes of any disputes arising under this Section 7 to submit to the
exclusive jurisdiction of the federal and state courts in the Commonwealth of
Massachusetts.

8. Arbitration. Except as otherwise provided in Section 7, any dispute or
controversy between the Company and an Executive involving the construction or
application of any terms, covenants or conditions of this Plan, or any claim
arising out of this Plan, that is not resolved within ten days by the parties
will be settled by arbitration in Boston, Massachusetts, in accordance with
the rules of the American Arbitration Association then in effect, and judgment
upon the award rendered by the arbitrator(s) may be entered in any court
having jurisdiction thereof. The Company and all Executives (by participation
in this Plan) agree that the arbitrator(s) will have no authority to award
punitive or exemplary damages or so-called consequential or remote damages
such as damages for emotional distress. Any decision of the arbitrator(s)
will be final and binding upon the parties. Either party may request that the
arbitrator(s) submit written findings of fact and conclusions of law. The
Company and all Executives (by participation in this Plan) agree and
understand that they are waiving their rights to a jury trial of any dispute
or controversy relating to the matters specified above in this Section 9.

9. Rights of Survivors. If an Executive dies after becoming entitled to
benefits under Section 3 following termination of employment but before all
such benefits have been provided, (a) all unpaid cash amounts will be paid to
the beneficiary that has been designated by the Executive in writing (the
“beneficiary”), or if none, to the Executive’s estate, (b) all applicable
insurance coverage will be provided to the Executive’s family as though the
Executive had continued to live, and (c) any stock options that became
exercisable under Section 3.4(b)(iv) will be exercisable by the beneficiary,
or if none, the estate.

10. Successors. This Plan will inure to and be binding upon the Company’s
successors. The Company will require any successor to all or substantially
all of the business and/or assets of the Company by sale, merger or
consolidation (where the Company is not the surviving corporation), lease or
otherwise, to adopt this Plan expressly. Obligations under this Plan are not
otherwise assignable by the Company.

11. Subsidiaries. For purposes of this Plan, employment by a corporation or
other entity that is controlled directly or indirectly by the Company will be
deemed to be employment by the Company. Thus, references in the Plan to
“Company” include such corporations or other entities where appropriate in the
context.

12. Amendment or Termination. This Plan may be amended or terminated by the
Company at any time prior to a Change of Control. Following a Change of
Control the Plan may not be amended or terminated with respect to any
Executive unless agreed to in writing by such Executive and the Company.

13. Severability. In the event that any provision of this Plan is determined
to be invalid or unenforceable, the remaining provisions are intended to
remain in full force and effect to the fullest extent permitted by law.

14. Controlling Law. This Plan will be controlled and interpreted pursuant
to Massachusetts law.

1

Exhibit A

“Change of Control” means the occurrence of any of the following events:

(1) any Person becomes the owner of 25% or more of the Company’s Common
Stock and a majority of the members of the Board of Directors make a
determination that a change of control has occurred; or

(2) individuals who, as of the Effective Date, constitute the Board of
Directors of the Company (the “Continuing Directors”) cease for any reason to
constitute at least a majority of such Board; provided, however, that any
individual becoming a director after the Effective Date whose election or
nomination for election by the Company’s shareholders, was approved by a vote
of at least a majority of the Continuing Directors will be deemed to be a
Continuing Director, but excluding for this purpose any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Securities and Exchange Act of 1934 (the
“Exchange Act”)) or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(3) approval by the shareholders of the Company of a reorganization, merger,
consolidation or other transaction that will result in the transfer of
ownership of more than 50% of the Company’s Common Stock; or

(4) liquidation or dissolution of the Company or sale of substantially all of
the Company’s assets.

In addition, for purposes of this definition the following terms have the
meanings set forth below:

“Common Stock” means the then outstanding Common Stock of the Company plus,
for purposes of determining the stock ownership of any Person, the number of
unissued shares of Common Stock which such Person has the right to acquire
(whether such right is exercisable immediately or only after the passage of
time) upon the exercise of conversion rights, exchange rights, warrants or
options or otherwise. Notwithstanding the foregoing, the term Common Stock
does not include shares of preferred stock or convertible debt or options or
warrants to acquire shares of Common Stock (including any shares of Common
Stock issued or issuable upon the conversion or exercise thereof) to the
extent that the Board expressly so determines in any future transaction or
transactions.

A Person will be deemed to be the “owner” of any Common Stock of which such
Person would be the “beneficial owner,” as such term is defined in Rule 13d-3
promulgated by the Securities and Exchange Commission under the Exchange Act.

“Person” has the meaning used in Section 13(d) of the Exchange Act, except
that “Person” does not include (i) the Executive, an Executive Related Party,
or any group of which the Executive or Executive Related Party is a member, or
(ii) the Company or a wholly owned subsidiary of the Company or an employee
benefit plan (or related trust) of the Company or of a wholly owned
subsidiary.

An “Executive Related Party” means any affiliate or associate of the Executive
other than the Company or a subsidiary of the Company. The terms “affiliate”
and “associate” have the meanings given in Rule 12b-2 under the Exchange Act;
the term “registrant” in the definition of “associate” means, in this case,
the Company.

2